373 F.2d 796
UNITED STATES of America ex rel. Rayford STEVENS, Appellant,v.David N. MYERS, Superintendent, State Correctional Institution, Graterford, Pennsylvania, Respondent.
No. 16175.
United States Court of Appeals Third Circuit.
Submitted February 16, 1967.
Decided March 10, 1967.

Rayford Stevens, pro se.
Michael J. Rotko, Arlen Specter, Dist. Atty., Philadelphia, Pa. (Alan J. Davis, Asst. Dist. Atty., Chief, Appeals Division, Philadelphia, Pa., on the brief), for respondent.
Before SMITH and SEITZ, Circuit Judges, and JOSEPH S. LORD, III, District Judge.
OPINION OF THE COURT
PER CURIAM.


1
The appellant was tried and convicted on an indictment charging him with aggravated robbery and was thereupon sentenced to a term of imprisonment. There was no appeal taken from the judgment. The appellant filed a petition for a writ of habeas corpus in the Court of Common Pleas of Philadelphia County alleging that his conviction was based, at least in part, upon a coerced confession. The petition was dismissed and on appeal the dismissal was affirmed by the Superior Court of Pennsylvania. Commonwealth ex rel. Stephens v. Myers, 207 Pa.Super. 743, 216 A.2d 122 (1966). The appellant did not apply to the Supreme Court of Pennsylvania for allocatur.


2
The matter came before the court below on a petition for writ of habeas corpus in which the appellant challenged the constitutional validity of his conviction on the ground previously urged in the Court of Common Pleas of Philadelphia County, Pennsylvania. After an evidentiary hearing the court found, contrary to the appellant's contention, that the appellant's confession was voluntary and not the result of coercion. The present appeal is from the dismissal of the petition. We have examined the transcript of the testimony and find that there was ample evidence in the record to support the lower court's finding.


3
The judgment of the court below will be affirmed.